Citation Nr: 1016905	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-08 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1961 to February 
1965.  

This matter came before the Board of Veterans' Appeals BVA or 
(Board) on appeal from a July 2008 decision by the Department 
of Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO). 


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not 
causally or etiologically related to service, including any 
service noise exposure.  

2.  The Veteran's tinnitus is not causally or etiologically 
related to service, including any service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in January 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

The Veteran essentially contends that he has hearing loss and 
tinnitus that are related to noise he was exposed to during 
service.  Applicable law provides that service connection 
will be granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as high frequency sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service Connection for Bilateral Hearing Loss

The Veteran seeks service connection for his bilateral 
hearing loss, as he contends that such loss stems from his 
working alongside jets during his active service.  As the 
probative medical evidence does not indicate such a link, 
however, his claim shall be denied.

First, the Board acknowledges that the Veteran is currently 
suffering from bilateral hearing loss.  This fact is 
confirmed by both private and VA records.  An April 2002 
record from the ontology group in Nashville shows that the 
Veteran was diagnosed as suffering from bilaterally symmetric 
high-frequency sensorineural hearing loss.  More recently, a 
July 2008 VA audio examination shows the Veteran to be 
suffering from mild sloping to severe sensorineural hearing 
loss.

The Board also concedes that the Veteran would have likely 
been exposed to noise during his active service.  The 
Veteran's service personnel records and DD Form 214 reflect 
that during his service with the United States Air Force, the 
Veteran served as a hydrant operator and a mobile refueling 
operator.  The Veteran himself wrote of this noise exposure 
in his March 2009 Substantive Appeal, stating that he worked 
in close proximity to jet engines as the engines were 
running, but he was not supplied with hearing protection.  
Based on these facts, the Board will assume for purposes of 
this appeal that the Veteran was exposed to acoustic trauma 
while on active service.  

The Veteran's claim fails, however, because no medical 
evidence has established a nexus between his current 
disability and his in-service exposure.  The July 2008 VA 
audio examination, for instance, noted the Veteran's in-
service noise exposure.  The Veteran also described his post-
service noise exposure, including his significant 
occupational exposure over the 30 years that the Veteran 
worked as a truck driver.  

The examiner concluded that the Veteran's bilateral hearing 
loss is less likely than not related to his in-service noise 
exposure.  The examiner based her opinion on the fact that 
the Veteran's hearing was within normal limits during his 
active service, that the Veteran had significant post-service 
noise exposure, and that the Veteran did not report suffering 
from hearing loss for many years following service.  

There is no other medical evidence in the file regarding the 
relationship between the Veteran's current bilateral hearing 
loss and the acoustic trauma he suffered in service.  The 
Veteran himself has stated that he believes that there is a 
nexus between the two.  The Board recognizes the sincerity of 
the argument advanced by the Veteran that his hearing loss is 
service related.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence). 

Hearing loss, however, requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  To the extent 
that the Veteran speaks to the diagnosis and causation of his 
bilateral hearing loss, the Board finds that he is not 
competent to do so and will not consider his testimony for 
these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Also, in making its decision, the Board may consider the 
length of the period following service where the Veteran did 
not report the symptoms being complained of in the present 
issue.  Maxson v. Gober, 230 F.3d 1130, 1133 (Fed. Cir. 
2000).  Here, the earliest existing evidence of the Veteran's 
complaining of or seeking treatment for his bilateral hearing 
loss comes in April 2002, more than thirty years after his 
separation from the Air Force.  The Board finds this more 
than three decade lag to be suggestive of the fact that his 
current hearing loss is not related to his active duty 
service.  

Because the Veteran's bilateral hearing loss is not causally 
related to active service, the Board concludes that the 
Veteran's bilateral hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  

Service Connection for Tinnitus

The Veteran also seeks service connection for his bilateral 
tinnitus, a condition he similarly contends is related to his 
in-service noise exposure.  Once again, though, as there is 
no evidence of a link between the two, his claim shall be 
denied.

As above, the Board first acknowledges that the Veteran is 
currently suffering from tinnitus, as reflected in both VA 
and private records.  The Board also assumes for purposes of 
this decision that the Veteran suffered acoustic trauma while 
in-service.

The Veteran's claims fails, though, because there is no 
evidence of a nexus between his current condition and his 
active service.  Unlike with his bilateral hearing loss - 
where the VA examiner specifically found that his current 
condition was not related to service - the VA examiner did 
not offer any opinion as to the etiology of the Veteran's 
tinnitus, but did state that the etiology could not be 
determined without resorting to mere speculation.  In this 
regard, the Board observes that the Veteran was unable to 
offer a date to the examiner as to the onset of his tinnitus.  
Private records submitted by the Veteran are similarly silent 
as to any relationship between his current condition and his 
active service.

The Veteran does contend that his tinnitus is related to his 
service, but once again, he is not competent to offer such an 
opinion.  See Espiritu, 2 Vet. App. at 494-95.

Absent any medical evidence establishing a nexus between the 
Veteran's current disability and his active service, the 
Board must conclude that the Veteran has not met the criteria 
for service connection for tinnitus.  

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


